EXHIBIT 23. 4 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the inclusion in this Registration Statement on Form S-4 of Park Sterling Corporation of our report dated March 27, 2015 relating to the consolidated financial condition as of December 31, 2014 and 2013 of First Capital Bancorp, Inc. and Subsidiary, and the related consolidated statements of operations, comprehensive income, stockholders’ equity, and cash flows for each of the two years in the period ended December 31, 2014, which are included therein. We also consent to the reference to our firm under the heading ("Experts") in this registration statement. /s/ Cherry Bekaert LLP Richmond, Virginia November 18, 2015
